DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Priority
 2.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 09/04/2020 is being reviewed and considered by the Examiner.

Disposition of the Claims
4.         The instant application was effectively filed on September 04, 2020, wherein claims 1-12 are pending.

Claim Objections
5.	Claims 1, 3-4, 7, 9 and 10 are objected to because of the following informalities:  
1. A detection device comprising: a plurality of first electrodes; a plurality of second electrodes facing or being close to the plurality of first electrodes; a first drive circuit configured to supply a first drive signal to the plurality of first electrodes; a second drive circuit configured to supply plurality of second electrodes, the second drive signal having a same waveform as that of the first drive signal and in synchronization with the first drive signal; and a detector configured to detect a first detection signal output from the plurality of first electrodes in response to a supply of the second drive signal to the plurality of second electrodes, a second detection signal output from the plurality of first electrodes in response to a supply of the first drive signal to the plurality of first electrodes and a supply of the second drive signal to the plurality of second electrodes, and a third detection signal output from the plurality of first electrodes in response to a supply of the second drive signal to the plurality of second electrodes, wherein the detector is configured to detect the second detection signal and the third detection signal when a detection value of the first detection signal is lower than a threshold, and to correct a detection value of the second detection signal on a basis of a detection value of the third detection signal.

3. The detection device according to claim 1, wherein the plurality of first electrodes are arranged side by side in a first direction and a second direction intersecting the first direction, the plurality of second electrodes extend in the second direction, and the detection device further comprises a coupling circuit configured to couple the plurality of first electrodes to one another in the first direction to form a first electrode block in a period in which the detector detects the first detection signal, and couple at least two or more of the plurality of first electrodes to one another at least in the second direction to form a second electrode block in a period in which the detector detects the second detection signal.

plurality of first electrodes to one another in the first direction and the second direction to form the second electrode block such that a larger number of the plurality of first electrodes are arranged in the second direction than in the first electrode block.

7. A detection device comprising: a plurality of first electrodes; a plurality of second electrodes disposed facing or being close to the plurality of first electrodes; a first drive circuit configured to supply a first drive signal to the plurality of first electrodes; a second drive circuit configured to supply a second drive signal to the plurality of second electrodes, the second drive signal having a same waveform as that of the first drive signal and in synchronization with the first drive signal; and a detector configured to detect a first detection signal output from the plurality of first electrodes in response to a supply of the second drive signal to the plurality of second electrodes, a second detection signal output from the plurality of first electrodes in response to a supply of the first drive signal to the plurality of first electrodes and a supply of the second drive signal to the plurality of second electrodes, and a third detection signal output from the plurality of first electrodes in response to a supply of the first drive signal to the plurality of first electrodes, wherein the detector is configured to detect the second detection signal and the third detection signal when a detection value of the first detection signal is lower than a threshold, and to correct a detection value of the second detection signal on a basis of a detection value of the third detection signal.

9. The detection device according to claim 7, wherein the plurality of first electrodes are arranged side by side in a first direction and a second direction intersecting the first direction, the plurality of second electrodes extend in the second direction, and the detection device further comprises a coupling circuit configured to couple the plurality of first electrodes to one another in the first direction to form a first electrode block in a period in which the detector detects the first detection signal, and couple at least two or more of the plurality of first electrodes to one another at least in the second direction to form a second electrode block in a period in which the detector detects the second detection signal.

10. The detection device according to claim 9, wherein the coupling circuit is configured to couple at least two or more of the plurality of first electrodes to one another in the first direction and the second direction to form the second electrode block such that a larger number of the plurality of first electrodes are arranged in the second direction than in the first electrode block.

Claims 2, 5-6, 8, 11 and 12 depend directly or indirectly from an objected claim, therefore are also objected.
 	Appropriate correction is required.



Allowable Subject Matter
6.	Claims 1 and 7 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

7.	The following is a statement of reasons for the indication of allowable subject matter:  

          Uehara (US PG-PUB 20170285847 A1) teaches a detection device which includes a detection electrode group including a plurality of first electrodes each of which is configured to detect a detection signal that changes according to touch or approach of an external 
object, an output signal line, and a selective coupling circuitry configured to couple first electrodes of a first detection target in the detection electrode group with the output signal line according to a first selection signal, output a first output signal obtained by integrating detection signals output from the selected first electrodes of the first detection target to the output signal line, couple first electrodes of a second detection target which are not included in the first detection target in the detection electrode group with the output signal line according to a second selection signal different from the first selection signal, and output a second output signal.

         Chen et al. (US PG-PUB 20130271396 A1) teaches A display includes a display module and a sensing module including a proximity sensing electrode, a set of sensing electrodes, a touch circuit, a proximity circuit and a processor.  The sensing electrodes are configured to sense a touch input during a first period and sense a proximity input during a second period.  The touch circuit is coupled to the sensing electrodes for controlling the sensing electrodes to sense the touch input in the first period, and The proximity circuit is coupled to the sensing electrodes and the proximity sensing electrode for controlling the sensing electrodes and the proximity sensing electrode to sense the proximity input.

          Noguchi et al. (US PG-PUB 20150220204 A1) teaches a 1-frame (1F) period comprising a display operation executed in a display operation period of the first half, and an input position information detection operation is executed in an input position information detection period of the second half.  In the input position information detection period, the control module writes a potential adjustment signal, which has the same waveform as a write signal which is written in the sensor (detection electrode Rx), in the common electrode in synchronism with the write signal.  In this case, the same waveform means that the write signal and potential adjustment signal are identical with respect to the phase, amplitude and cycle.

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “a detector configured to detect a first detection signal output from the first electrodes in response to a supply of the second drive signal to the second electrodes, a second detection signal output from the first electrodes in response to a supply of the first drive signal to the first electrodes and a supply of the second drive signal to the second electrodes, and a third detection signal output from the first electrodes in response to a supply of the second drive signal to the second electrodes, wherein the detector is configured to detect the second detection signal and the third detection signal when a detection value of the first detection signal is lower than a threshold, and to correct a detection value of the second detection signal on a basis of the detection value of the third detection signal”. 

Regarding claim 7, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “a detector configured to detect a first detection signal output from the first electrodes in response to a supply of the second drive signal to the second electrodes, a second detection signal output from the first electrodes in response to a supply of the first drive signal to the first electrodes and a supply of the second drive signal to the second electrodes, and a third detection signal output from the first electrodes in response to a supply of the first drive signal to the first electrodes, wherein the detector is configured to detect the second detection signal and the third detection signal when a detection value of the first detection signal is lower than a threshold, and to correct a detection value of the second detection signal on a basis of the detection value of the third detection signal”. 

.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AMY ONYEKABA/Primary Examiner, Art Unit 2628